Citation Nr: 0001637	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  99-23 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to a disability rating in excess of 
10 percent for sling palsy of the right hand.

3.  Entitlement to a compensable disability rating for a 
perforated right ear drum.

4.  Entitlement to a compensable disability rating for 
hearing loss and tinnitus.

5.  Entitlement to an effective date prior to November 26, 
1996, for the grant of service connection and the 10 percent 
disability rating for sling palsy of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1977 to June 1980.  
These matters come to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
vision loss in the right eye, and granted service connection 
for hearing loss with tinnitus, sling palsy of the right 
hand, and a perforated right ear drum, all rated as 
noncompensable.  The effective date for the grant of service 
connection for all of the disabilities was November 26, 1996.  
The veteran perfected an appeal of the denial of service 
connection and the assigned disability ratings.  For good 
cause shown, his motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 1991); 38 C.F.R. 
§ 20.900(c) (1999).

In an August 1999 rating decision the RO increased the 
disability rating for sling palsy of the right hand from zero 
to 10 percent.  The veteran contends that he is entitled to 
at least a 20 percent rating for the right hand disorder.  
The Board finds, therefore, that the issue of the disability 
rating assigned for sling palsy of the right hand remains in 
contention.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(an issue remains in contention if the RO grants less than 
the maximum benefit sought on appeal).

In the August 1999 rating decision the RO assigned an 
effective date of November 26, 1996, for the assignment of 
the 10 percent disability rating for sling palsy of the right 
hand.  The veteran has also perfected an appeal of the 
effective date assigned for the 10 percent rating.  

In the August 1999 rating decision the RO also proposed 
severing service connection for the perforated right ear 
drum, hearing loss, and tinnitus in accordance with 38 C.F.R. 
§ 3.105(d) (1999).  The RO proposed severance on the basis 
that the grant of service connection was clearly and 
unmistakably erroneous, in that the evidence showed that the 
perforated right ear drum, hearing loss, and tinnitus existed 
prior to the veteran's entry into active service, as noted on 
his entrance medical examination.  The veteran was notified 
of the proposed severance in August 1999, and did not provide 
any evidence or arguments in rebuttal.  

In a subsequent rating decision the RO severed service 
connection for those disabilities.  Although the severance 
rating decision is dated in August 1999, the reasons and 
bases section of the decision shows that 60 days had expired 
from the date on which the veteran was sent notice of the 
proposed severance in August 1999, and the form documenting 
the severance action is dated in October 1999.  In addition, 
the effective date established for the severance is January 
31, 2000, which allows for the additional 60-day due process 
period following an October 1999 severance action.  38 C.F.R. 
§ 3.105(d) (1999).  The Board has concluded, therefore, that 
the severance action was actually taken in October 1999, and 
that the RO complied with the proper procedures for severing 
service connection.  See Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (a rating reduction is void if the RO fails to follow 
the procedural requirements).  The veteran has not appealed 
the severance of service connection.

Although the RO severed service connection for a perforated 
right ear drum, hearing loss, and tinnitus, the veteran had 
previously perfected an appeal of the ratings assigned for 
those disabilities.  The perfected appeal is sufficient to 
give the Board jurisdiction of the issue of entitlement to 
higher disability ratings, regardless of the RO's subsequent 
action.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 
5 Vet. App. 554 (1993).  The Board will proceed with a 
determination, therefore, of whether the veteran is entitled 
to higher disability ratings for the time period in which 
service connection was in effect.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right eye disorder is not supported by competent medical 
evidence showing that the veteran has an eye disorder that is 
subject to service connection and that is related to an in-
service disease or injury or a service-connected disability.

2.  Sling palsy of the right hand is manifested by subjective 
complaints of loss of sensation, with no objective evidence 
of disability.

3.  The perforated right ear drum does not result in any 
residual disability except for the separately rated hearing 
loss and tinnitus.

4.  The average puretone decibel threshold in the right ear 
is 74 decibels, with speech discrimination ability of 
60 percent, and the hearing acuity in the left ear is normal.

5.  The veteran has recurrent tinnitus.

6.  The veteran initially claimed entitlement to service 
connection for sling palsy of the right hand on November 26, 
1996.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right eye disorder is not well grounded.  38 U.S.C.A. 
§ 5107(West 1991); 38 C.F.R. § 3.303(c) (1999).

2.  The criteria for a disability rating in excess of 
10 percent for sling palsy of the right hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.124, Diagnostic Codes 8515 and 8516 (1999).

3.  A compensable disability rating for the perforated right 
eardrum is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6211 (1999).

4.  The criteria for a compensable disability rating for 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (1999).

5.  The criterion for a 10 percent disability rating for 
tinnitus is met effective June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1996), 38 C.F.R. §§ 4.1, 4.31, 4.87, Diagnostic Code 
6260 (1999).

6.  Entitlement to an effective date prior to November 26, 
1996, for the grant of service connection and the 10 percent 
disability rating for sling palsy of the right hand is not 
shown as a matter of law.  38 U.S.C.A. § 5110(a) and (b) 
(West 1991); 38 C.F.R. § 3.400(b) and (o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in 
conjunction with his entrance examination in August 1976 he 
reported having had surgery on his right ear for a perforated 
tympanic membrane.  Examination revealed a large perforation 
in the right ear drum, and audiometric testing showed that he 
had defective hearing in the right ear, with an average 
puretone threshold of 26 decibels.  The report of the 
entrance examination also shows that he had defective vision, 
with visual acuity in the right eye of 20/25.

In April 1977 the veteran complained of pain and decreased 
strength in the right hand and numbness in the medial arm 
after training on the firing range, which was assessed as 
sling palsy.  Four days later he reported having numbness in 
the right arm and in the third, fourth, and fifth digits of 
the right hand, which was attributed to an ulnar nerve 
contusion.  He continued to complain of decreased sensation 
and weakness in the right hand, and a neurological evaluation 
in May 1977 resulted in a diagnosis of sensory-motor 
neuropathy of the nerves in the right arm.  The examiner did 
not, however, perform any diagnostic testing.  The veteran 
was given light duty for seven days.

The service medical records make no further reference to any 
complaints or clinical findings pertaining to eye problems, 
the right arm, ear problems, or hearing loss.  In conjunction 
with his June 1980 separation examination he denied having 
any neuritis or paralysis.  The report of the physical 
examination, if performed, is not of record.

The veteran claimed entitlement to VA educational benefits in 
June 1980, immediately after his separation from service.  He 
continued to receive educational benefits through 1983.  
During that time he did not claim to have any disabilities 
that were related to service.  

He initially claimed entitlement to disability compensation 
benefits on November 26, 1996.  At that time he stated that a 
physician at the VA medical center (MC) had told him that he 
should claim entitlement to compensation for his right ear, 
which he claimed to have injured during boot camp.

VA treatment records show that beginning in August 1996 the 
veteran received treatment for dyshidrotic eczema on his 
right hand.  The treatment records make no reference to any 
motor or nerve problems with the right upper extremity.  The 
report of a December 1996 physical examination indicates that 
all of the extremities were within normal limits.  His eyes 
and ears were also normal, with visual acuity in the right 
eye of 20/30.  A VA audiometric examination in December 1996 
revealed puretone decibel thresholds within normal limits in 
the left ear, and an average puretone threshold of 
47 decibels in the right ear.

In conjunction with a June 1997 VA eye examination the 
veteran reported having blurry vision in the right eye since 
1978.  He denied any surgery or injury to the eyes.  The 
uncorrected visual acuity in his right eye was 20/25-.  The 
ocular examination was normal in both eyes.  The examiner 
provided a diagnosis of myopic astigmatism, right eye worse 
than left.

The veteran was also provided a VA audiometric examination in 
June 1997, during which he claimed to have experienced noise 
exposure while working on a demolition team during service.  
He also reported having perforated the tympanic membrane in 
his right ear during a diving accident in 1977.  He claimed 
to have tinnitus in the right ear that began when the 
tympanic membrane was perforated in 1977.  He stated that the 
tinnitus was periodic, in that it occurred about three times 
a month and lasted for 30-60 seconds.  He described the 
tinnitus as a mild, high-pitched buzz that he was able to 
tune out.  As the result of the examination the audiologist 
found that the hearing in the left ear was normal, but that 
the veteran had a moderately-severe to profound sensorineural 
high frequency hearing loss in the right ear.  The average 
puretone threshold in the right ear was 74 decibels, and the 
speech discrimination ability was 60 percent.

During a June 1997 VA dermatology examination the veteran 
reported having developed "sling palsy" from rifle shooting.  
His subjective complaints consisted of loss of strength and 
feeling in the palm of the right hand, and a rash, which he 
attributed to the in-service injury.  The only objective 
findings recorded by the examiner included peeling of the 
skin on the right palm due to hyperkeratosis and scaling of 
the skin on the right thumb.  No nervous manifestations were 
found.  The examiner provided a diagnosis of pompholyx 
(dyshidrotic eczema).

In his June 1998 substantive appeal the veteran asserted that 
the perforated ear drum in his right ear had caused vision 
loss in the right eye.  He also claimed to have incomplete 
paralysis of the right hand, which warranted a 20 percent 
rating.

The veteran was provided additional VA examinations in 
February 1999.  During the otolaryngology examination he 
reported having perforated the right ear drum in boot camp 
while in service.  He also reported having been exposed to 
loud noise from demolitions and explosions.  He complained of 
tinnitus in the right ear, which he described as constant and 
painful.  Examination showed a scar on the right tympanic 
membrane, with evidence of tympanoplasty that successfully 
eliminated the perforation.  The tympanic membranes appeared 
to have normal landmarks and light reflexes.  Audiometric 
examination revealed an average puretone threshold in the 
right ear of 49 decibels.  The puretone decibel thresholds in 
the left ear were all within normal limits.  Speech 
discrimination ability was 80 percent in the right ear and 
88 percent in the left ear.

The report of the February 1999 medical examination shows 
that the examiner noted that the diagnosis of sling palsy in 
1977 was made without any corroborating electromyography 
(EMG) or nerve conduction studies (NCS).  The veteran denied 
having received any treatment during service, other than 
limited duty.  He also denied having any injuries or 
illnesses following his separation from service.  He 
described his symptoms as weakness in the right hand and 
fingers with occasional involuntary spreading of the fingers, 
abnormal fingernail growth, and peeling of the skin on the 
palm.  He also reported having constantly reduced tactile 
sensation in the right hand and fingers that was aggravated 
by repetitive tasks.  He stated that his symptoms ranged from 
an uncomfortable sensation to excruciating symptoms of total 
paralysis.  He also stated that during a flare-up he could 
not perform any tasks with his right hand, but he denied 
receiving any treatment for the disorder.

On objective examination, the veteran was able to make a fist 
and the examiner found that strength in the hand was normal.  
There was decreased sensation to pinprick in a glove 
distribution on the right hand up to the wrist.  The 
remainder of the neurological examination was normal, and all 
motor function and deep tendon reflexes were normal.  An X-
ray study of the right hand showed no abnormalities, and an 
EMG/NCS revealed no abnormalities in the nerves of the right 
upper extremity.  In terms of the diagnosis, the examiner 
stated that the veteran had an established diagnosis of sling 
palsy of the right hand.  The examiner also noted that 
although the veteran had reported subjectively decreased 
sensation in the right hand, the EMG and NCS showed normal 
muscle and nerve functioning.

In numerous statements the veteran has stated that because 
sling palsy was initially diagnosed in 1977, he was entitled 
to compensation back to 1977.  He reported that when he was 
separated from service he was never told that he was eligible 
for VA benefits for his right hand, and that he was not aware 
of it until his physician told him in 1996.  He claimed that 
the injury had diminished his quality of life since 1977, and 
asserted that he was entitled to benefits from his separation 
from service through November 1996.  He stated that his 
separation from service had been sporadic, because he was 
recalled for the Iran Crisis, and that he was never informed 
of his right to VA benefits or medical treatment.  He 
asserted that he was entitled to benefits retroactive to 
1980, regardless of when he actually filed for benefits, 
because he was never informed of his right to claim such 
benefits in 1980.  He stated that it had not been easy coping 
with sling palsy, because it made his fingernails lumpy.

II.  Service Connection for a Right Eye Disorder

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran's representative has requested 
that the case be remanded to the RO in order for the RO to 
notify the veteran of the evidence required to make his claim 
well grounded.  The evidence shows, however, that the RO 
notified the veteran, in writing, on three separate occasions 
of the need to submit all evidence pertaining to his claimed 
disabilities.  No such evidence was presented, and the 
veteran has indicated that no additional evidence is 
available.  VA has no further obligation, therefore, to 
notify him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The veteran's service medical records show that he had vision 
loss in the right eye when he entered service, and when he 
was separated from service.  The VA examiner determined that 
the loss of vision was due to a myopic astigmatism, not to 
the perforated right ear drum or any other service-related 
injury.  A refractive error of the eye, including myopic 
astigmatism, is considered to be a developmental abnormality 
and is not a disability within the meaning of the statute 
providing for VA compensation benefits.  38 C.F.R. 
§ 3.303(c).

In order to establish a well grounded claim, the veteran must 
present medical evidence of a current diagnosis of 
disability, and medical evidence of a nexus between that 
disability and an in-service disease or injury.  Caluza, 7 
Vet. App. at 506; see also Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (a claim cannot be well grounded in the absence of 
medical evidence of current disability).  According to the 
regulations, myopic astigmatism is not a "disability."  The 
veteran has not, therefore, presented evidence of a current 
diagnosis of disability.  His assertion that the vision loss 
in the right eye is due to perforation of the right ear drum 
is not probative because he is not competent to provide 
evidence on the etiology of a medical disorder.  Grottveit, 
5 Vet. App. at 93.  For these reasons the Board has 
determined that the claim of entitlement to service 
connection for a right eye disorder is not well grounded.

III.  Disability Evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in July 1997.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claims and appeals have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Right Hand Palsy

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury and the relative impairment in motor 
function, trophic changes, or sensory disturbances.  The term 
"incomplete paralysis," pertaining to peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  The ratings for the 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§§ 4.120, 4.124a.

The Board notes that the RO granted service connection in 
July 1997 apparently based solely on the service medical 
records and the veteran's subjective complaints.  The medical 
evidence did not document any objective findings of nerve 
pathology resulting from the in-service symptoms.  At that 
time the right hand palsy was evaluated under Diagnostic Code 
8611, which pertains to neuritis of the middle radicular 
group.  38 C.F.R. § 4.124a.  According to that diagnostic 
code, the nerves of the middle radicular group control 
movement of the arm, flexion of the elbow, and extension of 
the wrist.  The evidence does not show that the right hand 
palsy has affected any functioning of the right upper 
extremity above the wrist.  The Board finds, therefore, that 
the disability should not be evaluated under any diagnostic 
code pertaining to the middle radicular group.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (in selecting a 
diagnostic code, the Board must explain any inconsistencies 
with previously applied diagnostic codes).

In August 1999, the RO increased the disability rating from 
zero to 10 percent, again based solely on the veteran's 
subjective complaints.  The VA examiner in February 1999 
found no objective evidence of nerve pathology, and provided 
a diagnosis of sling palsy only by history.  The RO increased 
the disability rating by applying Diagnostic Code 8616 for 
neuritis of the ulnar nerve.  Neuritis is characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain.  38 C.F.R. § 4.123.  Although the veteran 
reported having constant pain in the right hand, the VA 
treatment records are silent for any complaints of right hand 
pain due to a neurological problem, although he received 
extensive treatment for the skin rash.  In conjunction with 
the February 1999 examination, he denied receiving any 
treatment for the condition.  The Board finds, therefore, 
that his assertion of having constant, excruciating pain in 
the right hand is not credible.  See Baldwin v. West, 13 Vet. 
App. 1 (1999) (the Board must analyze the credibility and 
probative value of the evidence).  Because the evidence does 
not show that the right hand disability is manifested by any 
loss of reflexes, muscle atrophy, or constant pain, the Board 
finds that the disability should not be evaluated as 
neuritis.  Pernorio, 2 Vet. App. at 629.

The evidence shows that the right hand disability is 
manifested by subjective complaints of loss of sensation.  
The neurological evaluations, including EMG and NCS, failed 
to reveal any objective evidence of nerve pathology.  In the 
absence of any objective evidence of nerve pathology, the 
Board also finds that the veteran's claim of total paralysis 
in the hand is not credible.  Baldwin, 13 Vet. App. at 1.  
The disability is, therefore, properly evaluated as 
incomplete paralysis of the ulnar or median nerve.  

Diagnostic Code 8515 for paralysis of the median nerve 
provides a 70 percent disability rating for the major 
extremity, and a 60 percent rating for the minor extremity, 
if paralysis is complete, with the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation, absence of flexion of the 
index finger and feeble flexion of the middle finger, 
inability to make a fist, index and middle fingers remain 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb, at right 
angles to the palm; flexion of the wrist weakened; pain with 
trophic disturbances.  If paralysis is incomplete, a 
10 percent disability rating applies for mild residuals of 
either extremity; a 30 percent rating for moderate residuals 
in the major extremity, and a 20 percent rating for moderate 
residuals in the minor extremity; and a 50 percent rating for 
severe residuals in the major extremity, and a 40 percent 
rating for the minor extremity.  38 C.F.R. § 4.124a.

Diagnostic Code 8516 for paralysis of the ulnar nerve 
provides a 60 percent disability rating for complete 
paralysis in the major extremity, and a 50 percent rating for 
the minor extremity, characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened.  If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in the 
major extremity (20 percent if minor); and a 40 percent 
rating for severe residuals in the major extremity 
(30 percent if minor).  38 C.F.R. § 4.124a.

Entitlement to a disability rating in excess of 10 percent 
under Diagnostic Code 8515 or 8516 requires evidence showing 
that the neurological impairment is moderate.  When the 
manifestations of the neurological impairment are wholly 
sensory, the rating should be for mild incomplete paralysis, 
which warrants a 10 percent rating under Diagnostic Code 8515 
or 8516.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves.  Because the right hand symptoms are wholly sensory, 
the Board finds that the criteria for a disability rating in 
excess of 10 percent under Diagnostic Code 8515 or 8516 have 
not been met at any time since the initiation of the 
veteran's claim.  Fenderson, 12 Vet. App. at 119.  In the 
absence of any objective evidence of nerve pathology in the 
right upper extremity, the Board also finds that separate 
10 percent disability ratings for mild incomplete paralysis 
of the ulnar and median nerves is not warranted.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the appeal to establish entitlement to a 
disability rating in excess of 10 percent for sling palsy of 
the right hand.

B.  Perforated Right Ear Drum, Hearing Loss, Tinnitus

Subsequent to the grant of service connection in July 1997, 
the regulations pertaining to the evaluation of ear diseases 
and hearing loss were revised effective June 10, 1999.  
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. § 4.85-4.87).  Because the veteran's appeal was 
filed prior to the change in the regulations, he is entitled 
to the application of the version more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that in comparing the rating criteria for 
evaluating perforation of the tympanic membrane and hearing 
loss in the old and revised regulations, no material change 
in the rating criteria is shown.  The Board finds, therefore, 
that it can consider the revised regulations in the first 
instance without prejudice to the veteran.  Although the 
rating criteria for tinnitus were changed, in light of the 
favorable disposition of the veteran's appeal, the Board also 
finds that it can consider the revised criteria for tinnitus 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

Under the original and the revised rating criteria, 
perforation of the tympanic membrane is rated as 
noncompensable.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1996); 38 C.F.R. § 4.87, Diagnostic Code 6211 (1999).  The 
Board finds, therefore, that entitlement to a compensable 
disability rating for that disorder is not shown.

Evaluations of bilateral defective hearing range from 
noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  
Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

A noncompensable disability rating is assigned for bilateral 
defective hearing where the puretone threshold average in one 
ear is 74 decibels, with speech recognition ability of 
60 percent correct, (level VII), and, in the other ear, the 
hearing acuity is normal (level I).  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board finds, therefore, that the 
criteria for a compensable disability rating have not been 
met at any point in time since the initiation of the 
veteran's appeal.  Fenderson, 12 Vet. App. at 119.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the appeal to establish a compensable 
disability rating for hearing loss.  

Under the original rating criteria, tinnitus was rated as 
10 percent disabling if it was persistent as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1996).  In accordance with the 
revised criteria, a 10 percent rating applies for persistent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).

The medical evidence indicates that the tinnitus in the right 
ear is due to the perforated ear drum, not a head injury, 
concussion, or acoustic trauma.  Although the veteran 
reported noise exposure in service during the June 1997 VA 
audiometric examination, he stated that the tinnitus began 
with the perforation of the tympanic membrane, not the noise 
exposure.  The Board finds, therefore, that the tinnitus is 
not due to a head injury, concussion, or acoustic trauma, and 
that entitlement to a compensable disability rating based on 
the original rating criteria is not shown.  38 C.F.R. § 4.31.

Effective June 10, 1999, a 10 percent rating applies for 
persistent tinnitus, regardless of its cause.  The report of 
the February 1999 VA audiometric examination shows that the 
veteran has constant tinnitus.  Based on the revised rating 
criterion, and effective with that date, the Board finds that 
the criterion for a 10 percent disability rating for tinnitus 
is met until the date upon which service connection for 
tinnitus is severed.

IV.  Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

The veteran contends that he should be paid compensation 
benefits retroactive to his separation from service because 
he was not informed at that time that he was eligible for 
such benefits.  The Court of Appeals for the Federal Circuit 
has held that VA does have a duty to notify veteran's of 
their potential entitlement to VA benefits, but that that 
statutory duty cannot form a basis for establishing an 
earlier effective date if the required claim is not filed.  
38 U.S.C.A. § 7722; Rodriguez v. West, 189 F3d. 1351 (Fed. 
Cir. 1999).  

The evidence shows that the veteran initially claimed 
entitlement to VA disability compensation on November 26, 
1996.  Although he had previously claimed entitlement to VA 
educational assistance, that claim cannot be considered an 
informal claim for compensation benefits because he expressed 
no intent to claim such benefits.  Kessel v. West, 13 Vet. 
App. 9 (1999) (in order to constitute an informal claim, the 
document must specify the benefit being sought).  Because the 
evidence does not show that the veteran submitted any claim 
for compensation benefits, informal or formal, prior to 
November 26, 1996, the Board finds that entitlement to an 
effective date prior to November 26, 1996, for the grant of 
service connection and, consequently, the 10 percent rating 
for sling palsy of the right hand is precluded as a matter of 
law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (an 
application, in the form prescribed by the Secretary, must be 
filed in order to protect an effective date); see also 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (VA has no 
authority to grant an earlier effective date in the absence 
of statutory authority, which requires the filing of a 
claim).


ORDER

The claim of entitlement to service connection for a right 
eye disorder is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for sling palsy of the right hand is 
denied.

The appeal to establish entitlement to a compensable 
disability rating for perforation of the right ear drum is 
denied.

The appeal to establish entitlement to a compensable 
disability rating for hearing loss is denied.

A 10 percent disability rating for tinnitus is granted, 
effective June 10, 1999, to the date on which service 
connection is severed, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

The appeal to establish entitlement to an effective date 
prior to November 26, 1996, for the grant of service 
connection and the assignment of the 10 percent disability 
rating for sling palsy of the right hand is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

